William H. Rehnquist: We'll hear argument next in No. 02-1624, the Elk Grove Unified School District and David W. Gordon v. Michael A. Newdow. Mr. Cassidy.
Terence J. Cassidy: Mr. Chief Justice, and may it please the Court: The daily recitation of the Pledge of Allegiance to the flag by millions of school children across our country does not violate the Establishment Clause. Petitioners submit that the decision of the Ninth Circuit Court of Appeals was incorrect for two reasons. First, respondent lacks standing to assert the claims in this case, and second, the school district policy of willing students reciting the pledge with the words, one nation under God, is a patriotic exercise that is part of an unbroken history of official government acknowledgment of the role of religion in American life. The issue of standing in this case is one of first impression for this Court. Respondent seeks to invoke the aid of a Federal court to override the state family law court in an ongoing custody dispute. We look to the state law to define the rights of parents involved in custody disputes. The state court custody order in effect both at the time this matter was pending before the Ninth Circuit Court of Appeals, as well as before this Court--
Sandra Day O'Connor: Counsel--
Terence J. Cassidy: --has limited--
Sandra Day O'Connor: --Counsel, on the standing issue, normally, I guess, we defer to the courts of appeals in deciding issues of state law. Now, I guess the California Supreme Court hasn't really weighed in on this question and the Ninth Circuit seems to have relied on some court of appeals decisions in making its decision about standing. Now, normally we would just defer to that, wouldn't we, and move on to the merits. Is there some reason why we shouldn't do that here?
Terence J. Cassidy: --Well, it is our position, Your Honor, that the Ninth Circuit made an incorrect analysis in--
Sandra Day O'Connor: Well, maybe they did, but is it not the case that we normally defer to courts of appeals on questions of state law on issues of standing?
Terence J. Cassidy: --I would say the Court does defer at times. However, the Court has the right, and in this case the obligation, to reassess the rights when those are incorrectly decided by the Ninth Circuit Court of Appeals. In this--
Anthony M. Kennedy: Is this just a question of Article III standing or would it be open to us under our precedents to say that we think there's Article III standing, but this really involves rights of third parties, and as a prudential matter, we do not think it's appropriate to exercise jurisdiction--
Terence J. Cassidy: --I think, Justice--
Anthony M. Kennedy: --Because, as I understand certainly the Government's brief, and I think yours, you don't argue prudential standing, it's just a question, an Article III question. Would you--
Terence J. Cassidy: --Well, I would say both, Your Honor, that the respondent is not a stakeholder within the meaning of Article III. However, we would likewise submit that I think that prudential argument was vis-a-vis the Rooker-Feldman doctrine. We have requested that this Court not interfere with the state court ongoing custody dispute on that basis, because essentially this is one of a collateral attack of a state court proceeding.
Anthony M. Kennedy: --Well, I... I saw the Rooker-Feldman cite. I just wonder if you have any other authority for the fact that there's a prudential standing problem here and then you cite us a case other than Rooker v. Feldman, would be Craig and Boren or Rescue Army or something?
Terence J. Cassidy: I don't know that it... this case fits precisely in either the Rooker-Feldman or other prudential cases, but we do have a case that certainly merits that type of consideration. We believe this Court should defer and not interfere with what amounts to the mother's rights and interests in the upbringing, educational upbringing of the daughter. Second--
Anthony M. Kennedy: Well, then that gets us to Article III, the father says that it's not a level playing field, that he has a right under state law and he might even have a constitutional right to have some access to the... to the child and to try to affect the child's development, and that the state is tilting the balance, unconstitutionally he could say.
Terence J. Cassidy: --Well, we would certainly disagree with that position, Your Honor.
Anthony M. Kennedy: Well, but I mean, that's... it's just a question of standing. Does... does... he has no standing to make that claim?
Terence J. Cassidy: Well, I think it's... the best way to approach this is whether respondent has a legally protected interest, which he does not. He does not have a legally protected right. Therefore, he is not a stakeholder within the meaning of Article III, and... and I would suggest--
David H. Souter: Well, he's... he's... may I ask you on the question of legally protected right to zero in on this. Put Rooker-Feldman aside for a moment, put next friend standing aside for a moment. As I understand it, and you correct me if I'm wrong, as I understand it, he's saying, look, simply as the father of this child, I have an interest which is in fact being infringed here. Even though under state law the mother of the child has the right to cast the final decision on matters of morals, education, religion, I nonetheless have an interest as a father, and that interest is in seeing that my child is not subjected to what I believe is an unconstitutional religious interest or religious influence. What is your answer to his claim that that is enough to give him personal standing?
Terence J. Cassidy: --I have to answer that question, Justice Souter, based upon how the school district perceives respondent's rights, and in this case, the school district must look to only a single decision-maker. It's the only way a school district can function. It's the same way this Court should approach, we would suggest, the standing issue.
David H. Souter: Well, the mother isn't a decision-maker for the school district, neither is the father a decision-maker. If there's going to be a decision-maker, it's ultimately going to be a judicial decision-maker on the constitutional question. He is simply saying, I have a right to raise that question by virtue of my interest as a father, even though at the present time under state law I cannot control her presence or absence at the school.
Terence J. Cassidy: We would submit, Justice Souter, that the question is truly what is in the best interest of the child. That's ultimately the determination made when we look to parents' rights in custody disputes under state law.
David H. Souter: But aren't... aren't you basically answering the question as if I were asking you a next friend standing question? Who should stand for the child in court as next friend is between these two parents. I'm asking the question simply about his interest, not as next friend but as father, admittedly with limited rights.
Terence J. Cassidy: With limited rights, his rights become on a more abstract level. They are certainly not of the degree that provide a legally protectable interest in asserting those rights. His right to redress--
Anthony M. Kennedy: California says otherwise. It says he has the right to have an equal shot at trying to influence and raise this child and that this is his right.
Terence J. Cassidy: --The reason, Justice Kennedy, that we look to the state law to define those rights is that because when there are custody disputes, the court directs which parent gets the ultimate decision-making responsibility and authority. In this case--
John Paul Stevens: Yes, but the judge didn't tell him to... to discontinue the litigation, did he? The judge has tolerated the prosecution of the case?
Terence J. Cassidy: --We would submit, Justice Stevens, that the state judge cannot determine an Article III standing. The judge--
John Paul Stevens: Well, he could certainly tell the father, this is not in the best interest of the child, discontinue the litigation. He would have authority to do that, at least to say, you can't bring this suit purporting to represent the best interests of the child.
Terence J. Cassidy: --But when the respondent bypasses the state court, the respond... the record reflects that respondent and the mother met with the principal and the kindergarten teacher of the daughter and respondent wanted to--
John Paul Stevens: But that doesn't go to the question of whether he can maintain the litigation.
Terence J. Cassidy: --But--
John Paul Stevens: That's a standing issue as to whether he can bring this lawsuit.
Terence J. Cassidy: --But certainly if he bypasses the state court and never has a determination made as to whether this is in the best interest of the daughter, you're correct. You would not have that decision.
John Paul Stevens: But she never asked for a relief along that line. She... as I understand it, the mother never asked to tell him to discontinue the lawsuit.
Terence J. Cassidy: Well, she certainly sought dismissal in a... in a manner of speaking from the Ninth Circuit Court of Appeals, and/or to intervene to... to demonstrate to the--
John Paul Stevens: And I think--
Terence J. Cassidy: --Ninth Circuit Court of Appeals as to what was in the best interest of her daughter.
John Paul Stevens: --Yeah, but the judge said the daughter could go hear him argue the case as I understand it.
Terence J. Cassidy: But likewise in this Court the judge said she could not. So we have a situation where we have to defer in a custody dispute like this to the state court's judgment as to what's ultimately in the best interest of the child. When... when we go back and look at the rights as defined, the ultimate decision-making authority is with the mother in this case, and the reason that the courts adopt that is consistent with the California education code for school districts, because under the California education code, the school districts have to have only one decision-maker. Otherwise, they couldn't function properly when there are disagreements with parents that are involved in custody disputes. In referencing that code section, California education code section 51100 sub D, in relation to the rights of parents to participate in the education of their children, the California education code specifically provides, this section does not authorize a school to permit participation by a parent in the education of a child if it conflicts with a valid order for custody issued by a court of competent jurisdiction. With that, I would like to reserve the remainder of my time, Mr. Chief Justice.
William H. Rehnquist: Very well, Mr. Cassidy. General Olson, we'll hear from you.
Theodore B. Olson: Mr. Chief Justice, and may it please the Court: Respondent has no right to bring this case in his daughter's name and no independent, legally protected right to challenge in Federal court the conditions of his daughter's education. A California domestic relations court with specialized expertise and continuing jurisdiction has determined that the best interests of the child require that decisions with respect to the conditions of the child's education are matters that should be made... those decisions should be made by the child's mother.
Anthony M. Kennedy: Well, he says, I have my own rights. He says... I'll... I'll characterize his argument. He's saying, you may be right about that, I have my own rights. I have a right as a father to... to try to influence this child--
Theodore B. Olson: Well, it's--
Anthony M. Kennedy: --in... consistent with her going to school and with her mother and that's... and the state set up an unfair playing field.
Theodore B. Olson: --Well, we submit, Justice Kennedy, that a fair reading of what... what the domestic relations court, which considered the best interests of the child, focused in on the legally protected rights of the... with respect to this child's education. He's claiming a right, a legally protected right to challenge the conditions in the public school with respect to how the child shall be educated. This record is relatively clear, not only with respect to affidavits from the child's mother, but also with respect to the decisions, the transcript of the September 11, 2003, decision of this domestic relations court, and the order that the court issued on January 9 of this year with respect to what was damaging to the interests of the child. In fact, when the respondent brought this case when he had joint custody without consulting with the mother, the trial court found here that it was unconscionable to bring this case, especially when he knew that it might adversely affect the interests of the child. We submit that, under this Court's rulings with respect to, even in connection with the right of the father under Stanley v. Illinois, that may be trumped when there is a powerful interest of the child, a powerful countervailing interest under Stanley v. Illinois and--
Anthony M. Kennedy: One... one more question on standing. Am I correct that you don't argue this is a prudential standing case and you don't--
Theodore B. Olson: --We... we do also, Justice Kennedy.
Anthony M. Kennedy: --What's your best authority?
Theodore B. Olson: Well, I... first of all, there's two. It's Rooker-Feldman in the sense that what... recognizing standing here will have the effect of disturbing and upsetting the effect of the trial court, of the domestic relations court's decision with respect to the best interests of the child. Secondly, with respect to the Arkenbrandt case where the Court has decided that the Federal courts don't have jurisdiction with respect to domestic, the so-called domestic relations exception, and that was specifically referred to include divorce, alimony, and custody. So there are those... those factors all come together with... with respect to describing the legally protected interest of the... of the defendant... of the respondent in this case with respect to the matters involving the child.
David H. Souter: Is this your argument, Mr. Olson? In... in determining whether we should recognize his next friend standing, we should take into consideration the state custody arrangements and the state judgments about what is in the best interests of the child. When we go to the second question, should we recognize his individual standing, if we do recognize his individual standing, but we don't recognize his standing as next friend, we will undercut the interests which are being protected by refusing to recognize his standing as next friend. We've got to go, in effect, we've got to come to the same conclusion in each case or we will undercut our conclusion on... on next friend standing if it's adverse.
Theodore B. Olson: That's... that's absolutely correct, Justice Souter, and I think that's consistent with the so-called domestic relations exception, the... and the... and the court in that case recognized the special expertise of family courts with continuing jurisdiction with respect to sensitive matters. With respect to that, this Court would collide with those concerns. If I might turn to--
David H. Souter: But the... the merits here certainly have nothing to do with domestic relations.
Theodore B. Olson: --The... well, and they do in the sense that they... the... the matters that are before this Court with respect to the Pledge of Allegiance in the public school has to do with the child's education and impacts with respect... and there is in the record, Mr. Chief Justice, affidavits from the mother expressing her concern about the effect on the child of being thrust into the vortex of this constitutional case. One decision-maker has to make decisions with respect to the best interests of the child and the collision of those interests, and that comes into play because the child is the one that... it's interesting that the respondent's brief are full of references to the interests of the child, the alleged coercive effect of the Pledge of Allegiance, the impact on the child's rights and so forth, though... therefore, although the respondent talks about this separate independent right of his interest when his... when it comes to his brief, the issues that he's articulating throughout the brief don't support that standing. They support the standing of the next friend on behalf of the child. If I might turn to the merits, this Court has repeatedly noted that the Pledge of Allegiance is a ceremonial, patriotic exercise that acknowledges, and as this Court has repeatedly held--
John Paul Stevens: Do you mean repeatedly held or repeatedly said?
Theodore B. Olson: --Repeatedly said and in the... in the... in the sense of Seminole Tribe, Justice Stevens, this is more than dicta. It is... it is explanations by the Court for the holdings in those... in those cases by the Court. Indeed, I found, and this... it's a... this is a calculation that's capable of being made by reference to the cases cited in the brief, 14 separate Justices articulating that there was a significant difference between a purely religious exercise, such as in the prayer cases, and the ceremonial reference in solemn public occasions of... with respect to the Pledge of Allegiance. Fourteen Justices of this Court since the Pledge of Allegiance was amended have indicated that the Pledge of Allegiance is not a religious exercise, it is something different of a ceremonial nature.
Ruth Bader Ginsburg: Without benefit of brief and oral argument.
Theodore B. Olson: Well, they... there were references to the case in... of... of course in the briefs and... and in connection with the case, but the fact is that the Court was distinguishing, and the Court repeatedly said that, that there is a major distinction between those purely religious exercises such as prayers or recitation of the Ten Commandments, or in the evolution cases. The respondent cites nine cases that he says support the proposition that he's articulating. He left out a number of other cases where the Court has considered the issue of religion in public schools, but those very cases, including the... the Lee v. Weisman case involved a Pledge of Allegiance at the same time that the prayer was being uttered. Those... all of those cases refer to the difference in significant constitutional respects.
Anthony M. Kennedy: Do you think the state or the school district has the obligation to excuse from the classroom a child whose parents disagree with the pledge?
Theodore B. Olson: Yes, and it does. There's no question about that.
Anthony M. Kennedy: There... there is that... that... that constitutional right?
Theodore B. Olson: Yes, and that has been addressed, of course, in... throughout the brief.
Anthony M. Kennedy: Why... why is that if this is not a prayer or not an exercise?
Theodore B. Olson: Well, the... the Court held in West Virginia v. Barnette that persons of conscience being concerned about expressing allegiance to... and that case occurred at a time before the pledge was amended.
William H. Rehnquist: Well, that was not a prayer either. That was saluting the flag.
Theodore B. Olson: That was the Pledge of Allegiance to the flag, but... but that's the same thing that's happening here, Mr. Chief Justice, that the child are excused from reciting the... the Pledge of Allegiance to the flag. What I'm referring to in these other cases, as I indicated, 14 individual Justices have expressed a difference between prayers, purely religious--
John Paul Stevens: They've expressed the view it's just a ceremonial matter. Do you think that the pledge has the same meaning today as when it was enacted with... when the words, under God, were inserted into the prayer, into the pledge?
Theodore B. Olson: --Well, I think that the, as this, the language of the Justices of this Court have expressed that--
John Paul Stevens: Well, forget the--
Theodore B. Olson: --because of--
John Paul Stevens: --forget the, forget all that dicta for just a moment. Do you think in... is it the Government's position that the words, under God, have the same meaning today as when they were first inserted in the pledge?
Theodore B. Olson: --Yes and no, and I would like to answer, explain if I may. [Laughter]
John Paul Stevens: Because it's a terribly important question.
Theodore B. Olson: It's an important question because the reference to under God in the pledge, as numerous decisions of this Court have indicated in dicta, what as a part of a... of a thought process of coming about to the conclusion that it... it is an acknowledgment of the religious basis of the framers of the Constitution, who believed not only that the right to revolt, but that the right to vest power in the people to create a government became... came as a result of religious principles. In that sense, the Pledge of Allegiance is today, that has that same significance to this country as it did in 1954 when it was amended. But as this Court has also said, and that's the other part of my answer to your question, this Court has also said the ceremonial rendition of the Pledge of Allegiance in context repeatedly over the years has caused... would cause a reasonable observer familiar... as this Court's First Amendment Establishment Clause jurisdiction points out... would cause a reasonable observer to understand that that is... this is not a religious invocation. It is not like a prayer, it is not a supplication, it's not an invocation. It is--
Ruth Bader Ginsburg: Your... your argument is that there's a stronger case now than there would have been 50 years ago?
Theodore B. Olson: --Yes, Justice Ginsburg, and that is for many reasons, for... because of the reason that I just made, but also because the Congress revisited this issue in 2002 after the decision below in this case. There are findings in the record which are a part of the brief, with respect to what the... what the pledge means, the context of the pledge in its historical context, in the connection with its civic invocation, its ability to invoke certain principles that are indisputably true, which gave rise to the institutions which have given us freedom over all this period of time. It's in... it is significant that the Court in, the Congress, in making those findings, specifically referred to the decisions that I was referring to before, which have been characterized as dicta, but very important dicta, because they explain how the Court came to its conclusions. So those are differences. The other difference that should be made is that the challenge here too is not directly to the Pledge of Allegiance, but it's to the invocation or the... the articulation of the Pledge of Allegiance in the Elk Grove School District. The State of California requires those patriotic exercises in that school district under the phrase, patriotic responsibilities of the schools, or words to that effect, and that... and the school district itself puts this in the category of a patriotic exercise. And to go back to what this Court has taught us with respect to the Establishment Clause and the endorsement prong of the Establishment Clause, it's the entire context. It's the nation's history, it's a Pledge of Allegiance to the flag and to the nation for which it stands, and then a descriptive phrase, under God, indivisible, with liberty and justice for all. So--
Ruth Bader Ginsburg: Well, why not have it like oath or affirmation? That is, give people a choice, don't say it's got to be all one way or all the other, but say children who want to say under God can say it and children who don't, don't have to say it.
Theodore B. Olson: --Well, they don't. They don't have to say it. They don't--
Ruth Bader Ginsburg: But they can be... take part in the pledge.
Theodore B. Olson: --They can take part in the pledge--
Ruth Bader Ginsburg: In their own way.
Theodore B. Olson: --without saying any words. They can decide not to participate in the pledge at all, and I think that's covered by the West Virginia v. Barnette decision of this Court. The... the... and I want to make this point before my time elapses, is that the respondent makes a point of saying, this is the same as requiring the pledge to say one nation under Jesus. That is completely different. It's not supported by the history where the framers of our Constitution repeatedly referred to God, Lord, the creator, and there's a very interesting piece of history with respect to that. When the Virginia bill of establishing religious freedom was articulated, they... they used the phrase, holy author. Thomas Jefferson in his autobiography, which was published in 1811, said there was a motion to amend to refer to the holy author, Jesus Christ, and he said in his autobiography that that was rejected because the framers of the Virginia Bill of Rights, or act establishing religious freedom, which is a precursor to the Establishment Clause, was intended not to include any particular sect, but to... to apply to Jews, Hindus, Mohammedens, and it even says the word infidels in Thomas Jefferson's explanation for the background of that act. In... in summary, the state... the Pledge of Allegiance is not what this Court has said the Establishment Clause protects against, that is to say, state-sponsored prayers, religious rituals or ceremonies, or the imposition or the requirement of teaching or not teaching a religious doctrine. The Establishment Clause does not prohibit civic and ceremonial acknowledgments of the indisputable historical fact of the religious heritage that caused the framers of our Constitution and the signers of the Declaration of Independence to say that they had the right to revolt and start a new country, because although the king was infallible, they believe that God gave them the right to declare their independence when the king has not been living up to the unalienable principles given to them by God.
William H. Rehnquist: Thank you, General Olson. Mr. Newdow, we'll hear from you. Am I pronouncing your name correctly?
Michael A. Newdow: Yes, you are.
William H. Rehnquist: Please proceed.
Michael A. Newdow: Mr. Chief Justice, and may it please the Court: Every school morning in the Elk Grove Unified School District's public schools, government agents, teachers, funded with tax dollars, have their students stand up, including my daughter, face the flag of the United States of America, place their hands over their hearts, and affirm that ours is a nation under some particular religious entity, the appreciation of which is not accepted by numerous people, such as myself. We cannot in good conscience accept the idea that there exists a deity. I am an atheist. I don't believe in God. And every school morning my child is asked to stand up, face that flag, put her hand over her heart, and say that her father is wrong.
Anthony M. Kennedy: Well now, let's... let's talk first about standing. You only give it two pages in your brief. It... it seems to me important to recognize that these aren't just technical rules that we lawyers are interested in, but that there's a common sense component to it. And you are asking the Court to exercise the extraordinary, the breathtaking power to declare Federal law unconstitutional, and the common sense of the matter, it seems to me, is that your daughter is... is the one that bears the blame for this. She's going to face the public outcry, the public outrage, and we take the case, I think, on the assumption that even at her tender years she probably doesn't agree with that and that her mother certainly doesn't. And it seems to me that your insisting on standing here contradicts that common sense core of the standing rule, which is... and I'm just talking about her standing, I'm not talking about yours... that the common sense core of the standing rule is, when a citizen wants the courts to exercise this awful power, that they take the consequences, and you're putting that on her. That's the common sense of the matter to me, Mr. Newdow.
Michael A. Newdow: I would answer that in two ways. First of all, Palmore v. Sidoti says that we shouldn't look at the harms that occur to people as a result of prejudices of our society. If, in fact, the Constitution is being violated, if in... and there are consequences from people trying to uphold the Constitution, that just happens to happen. I'm not convinced that there are going... going to be adverse consequences to my daughter. My daughter's going to be able to walk around and say that my father helped uphold the Constitution of the United States.
Anthony M. Kennedy: Maybe so, maybe no, but the rule of standing is that the person who brings the suit has to affirm that they have that stake now when the suit is brought, and she doesn't.
Michael A. Newdow: Correct, but I'm not bringing this in her behalf, that was taken out. I'm bringing this in my behalf, and my child--
Anthony M. Kennedy: That's... that's a different point altogether, but if she has no standing, then it seems to me the next question is whether or not the rights that you assert, and I understand what they are, do seem to undercut her position.
Michael A. Newdow: --They may well do that, but she's a separate entity. I have a right of standing, and the question that this Court has is merely, do I have that right. And my daughter is told every morning--
Anthony M. Kennedy: Yet... but see, then... then you're getting back to your daughter. It seems to me this case has to be about your rights, and you began this argument by talking about your daughter and you're talking about her now. I think she has, at least we'll say, I have serious concerns about her standing, and so it seems to me that her position is irrelevant.
Michael A. Newdow: --And I agree with that, Your Honor. I am saying I as her father have a right to know that when she goes into the public schools she's not going to be told every morning to be asked to stand up, put her hand over her heart, and say your father is wrong, which is what she's told every morning. That is an actual, concrete, discrete, particularized, individualized harm to me, which gives me standing, and not only gives me standing, demonstrates to this Court how the--
Sandra Day O'Connor: Well, she does have a right not to participate.
Michael A. Newdow: --She has a... yes, except under Lee v. Weisman she's clearly coerced to participate. If there was coercion in Lee v. Weisman--
Sandra Day O'Connor: That was a prayer.
Michael A. Newdow: --Well, I'm not sure this isn't a prayer, and I'm... I am sure that the Establishment Clause does not require prayer. President Bush, and this is in the Americans United brief, stated himself that when we ask our citizens to pledge allegiance to one nation under God, they are asked to participate in an important American tradition of humbly seeking the wisdom and blessing--
Sandra Day O'Connor: Yeah, but I suppose reasonable people could look at the pledge as not constituting a prayer.
Michael A. Newdow: --Well, President Bush said it does constitute a prayer.
William H. Rehnquist: Well, but he... we certainly don't take him as the final authority on this.
Speaker: [Laughter]
William H. Rehnquist: What... what you say is, I pledge allegiance to the flag of the United States of America and to the republic for which it stands. So that certainly doesn't sound like anything like a prayer.
Michael A. Newdow: Not at all.
William H. Rehnquist: Then why isn't General Olson's categorization of the remainder as descriptive, one nation under God, with liberty and justice for all?
William H. Rehnquist: You can disagree it's under God, you can disagree that it's... has a liberty and justice for all, but that doesn't make it a prayer.
Michael A. Newdow: First of all, I don't think that we want our... that the purpose of the Pledge of Allegiance is to disagree that it's liberty and justice for all. I think the whole purpose of the pledge is to say that, and this Court has stated it's an affirmation of belief, an attitude of mind when we pledge, and I think you have to take all the words. It says under God. That's as purely religious as you can get and I think it would be an amazing child to suddenly come up with this knowledge of the history of our society and... and what our nation was founded on.
William H. Rehnquist: What... what... Mr. Newdow... what if, instead of the Pledge of Allegiance, the school required the children to begin their... their session by singing God Bless America? Would that make your case weaker or stronger?
Michael A. Newdow: I don't think so. If it was... well, if it--
William H. Rehnquist: Well, you don't think weaker or you don't think stronger?
Michael A. Newdow: --I... I think that if... if they stood up the child and they said, stand up, face the flag, put your hand on your heart and you say God bless America, I think that would clearly violate the line as well, just as in God we trust.
William H. Rehnquist: Well, what I... my... my hypothesis is that they ask the children to stand and to sing the... the patriotic song, God Bless America.
Michael A. Newdow: I think the Court would have to go through its... its normal procedures and say, was this done for religious purpose? Does it have religious effects? Is it attempting to endorse religion? We would look at the text--
Ruth Bader Ginsburg: Sounds pretty much, much more like a prayer than under God, God bless America.
Michael A. Newdow: --I... I don't... I don't think so. I mean, we're saying that this--
Ruth Bader Ginsburg: You're--
Michael A. Newdow: --nation is under God. I mean, Congress told us itself when it passed the law.
Ruth Bader Ginsburg: --And if children who say God bless Mommy and God bless Daddy, they think they're saying a prayer.
Michael A. Newdow: They think they're saying God bless, yes, and when they say, if Daddy and Mommy were under God, they'd be also assuming that there was a God there if they said that, and especially if they're stood up in the public schools. If they did that--
Ruth Bader Ginsburg: It's two words sandwiched in the middle of something and the child doesn't have to say those words.
Michael A. Newdow: --But the Government is not allowed to take a position on that. Government is saying there's a God. Certainly the child doesn't have to affirm that belief if there weren't the coercion that we see in--
Ruth Bader Ginsburg: The child doesn't have to if it doesn't want to. That's not an issue in this case.
Michael A. Newdow: --The issue is whether or not government can put that idea in her mind and interfere with my right. I have a absolute right to raise my child as whatever I see. Government is weighing in on this issue.
Ruth Bader Ginsburg: No, you don't, you don't. You... there is another custodian of this child who makes the final decision who doesn't agree with you.
Michael A. Newdow: Well, first of all, I'm not convinced about her making the final decision. I think it was shown when I tried to get my child to attend the Ninth Circuit that she certainly does not have the final decision-making power. She has a temporary final decision-making power, which is good for about three days until we get to court. But more importantly is the issue that government is weighing in here. The mother has no right to tell Elk Grove Unified School District how to run their morning exercises. There is nothing in the custody order that is affected by what I am asking. If, in fact, this Court grants the relief that I suggest and that we take out the words, under God, or at least tell the Elk Grove Unified School District they can no longer do that, then nothing in the custody order will be affected in any way. The mother can still advocate to have God and she can do all the things she wants.
Sandra Day O'Connor: Of course, we have... we have so many references to God in our daily lives in this country. We opened this session of the Court today--
Michael A. Newdow: Correct, and there are--
Sandra Day O'Connor: --with a reference, and I suppose you would find that invalid as well.
Michael A. Newdow: --Not... not under what the... this Court has to distinguish in this case. No one... when this Court opens, God save this honorable Court, nobody's asked to stand up, place their hand on their heart and affirm this belief. This Court stated in West Virginia v. Barnette that this is an affirmation, a personal affirmation. Senator--
Sandra Day O'Connor: And you have no problem with, in God we trust, on the coins and that sort of thing?
Michael A. Newdow: --If my child was asked to stand up and say, in God we trust, every morning in the public schools led by her teachers--
Sandra Day O'Connor: It's all right for her to have the coins and use them and read them, but it's... it's the... the problem of being asked to say the pledge?
Michael A. Newdow: --I'm saying in this--
Sandra Day O'Connor: Which she doesn't have to say.
Michael A. Newdow: --Well, first of all, under Lee v. Weisman, she is coerced in--
Sandra Day O'Connor: Now, wait a minute. We have other authorities saying that no child is required to say the pledge.
Michael A. Newdow: --And no child was required to be at the graduation at Lee v. Weisman, but we said this is a coercive effect on--
Sandra Day O'Connor: That was a prayer.
Michael A. Newdow: --And... then we're back to the idea of why did Congress... Congress told us why they stuck this in their... their... into the pledge.
Anthony M. Kennedy: Well, let's... we have to be careful about the facts here. Your... your daughter is not required, and of course, I have a serious problem about your daughter's standing, but your daughter is not required to put her hand over her heart and face the flag. That's a misstatement. She is not required to do that.
Michael A. Newdow: She's not required but she is coerced. She is standing there. She's a 6-, 7-year-old kid at the time, and she--
Anthony M. Kennedy: Justice O'Connor points out that's the difference in Lee and Weisman and West Virginia Board of Education v. Barnette. One is a prayer, the other isn't.
Michael A. Newdow: --Well, it's... again, the Establishment Clause does not require a prayer. To put the Ten Commandments on the wall was not a prayer yet this Court said that violated the Establishment Clause. To teach evolution or not teach evolution doesn't involve prayer, but that can violate the Establishment Clause. The issue is is it religious, and to say this is not religious seems to me to be somewhat bizarre. And as a matter of fact, we can look at the standing argument and we can look at Elk Grove Unified School District's brief, in which eight times they mention that this is the mother involved with religious upbringing, they keep talking about religious upbringing, 18 times they spoke about religious education, religious training, religious interest. All of this has to do with religion, and to suggest that this is merely historical or patriotic seems to me to be somewhat disingenuous.
Stephen G. Breyer: I mean, it's pretty, it's a pretty broad use of religion sometimes. I... does it make you feel any better, and I think the answer's going to be no, but there is a case called Seeger, which referred to the Constitution... to the statute that used the word, supreme being, and it said that those words, supreme being, included a set of beliefs, sincere beliefs, which in any ordinary person's life fills the same place as a belief in God fills in the life of an orthodox religionist. So it's reaching out to be inclusive, maybe to include you, I mean, to... because many people who are not religious nonetheless have a set of beliefs which occupy the same place that religious beliefs occupy in the mind and woman of a religious... of a religious mind in men and women. So do you think God is so generic in this context that it could be that inclusive?
Michael A. Newdow: I think--
Stephen G. Breyer: And if it is, then does your objection disappear?
Michael A. Newdow: --I don't think so, because if I'm not mistaken with regard to Seeger, Seeger... the Government was saying what Seeger thought about religion and what's occupied in Seeger's mind. Here it is the Government and there's a crucial difference between government speech endorsing religion, which the Establishment Clause forbids, and... and private speech endorsing religion, which the Free Speech and Free Exercise Clauses protect. And in that case we're talking about protecting that individual's right for him to say in his view that this occupies the same thing as God. Here we're talking about government, everybody on the way here is government. It's Congress that stuck the two words, under God, into the pledge, clearly for a religious purpose. It's the State of California that says, go ahead, use the Pledge of Allegiance, which is now religious. It is the city of Elk Grove that says, now we're going to demand--
Stephen G. Breyer: But what I'm thinking there is that perhaps when you get that broad in your idea of what is religious, so it can encompass a set of religious-type beliefs in the minds of people who are not traditionally religious, when you are that broad and in a civic context, it really doesn't violate the Establishment Clause because it's meant to include virtually everybody, and the few whom it doesn't include don't have to take the pledge.
Michael A. Newdow: --You're referring to the two words, under God?
Stephen G. Breyer: Yeah, under God is this kind of very comprehensive supreme being, Seeger-type thing.
Michael A. Newdow: I don't think that I can include under God to mean no God, which is exactly what I think. I deny the existence of God, and for someone to tell me that under God should mean some broad thing that even encompasses my religious beliefs sounds a little, you know, it seems like the Government is imposing what it wants me to think of in terms of religion, which it may not do. Government needs to stay out of this business altogether. And this Court has always referred to--
Ruth Bader Ginsburg: How about what the ending of every executive order, in the year of our Lord, so and so? Now that, it seems to me, on your scale would be more problematic because it's a specific Lord and not a generic God.
Michael A. Newdow: --Well, I would note that this Court in its bar certificates when it passes those out has in the year of the Lord, and actually it gives an exemption for people who find that offensive. And it would seem to me that we ought to be--
Ruth Bader Ginsburg: As... as... but it doesn't take away in the year of our Lord, which is what you would like to do. There's an option here too. The child does not have to say it at all, can say it except for the words, under God, or can say the whole thing.
Michael A. Newdow: --I think that's a huge imposition to put on a small child. Imagine you're the one atheist with 30 Christians there and you say to this child, let's all stand up, face the flag, say we are one nation under God and we're going to impose on a small child the... this immense amount of power, prestige, and financial support--
Anthony M. Kennedy: Now, I just... I just want to point out that once again you're arguing based on the child, and I... I think there's a serious standing problem.
Michael A. Newdow: --I think the argument I'm trying to make, and I may not be making it well, is that government is doing this to my child. They are telling her, they're putting here in a milieu where she says, hey, the Government is saying that there is a God and my dad says no, and that's an injury to me that it is--
William H. Rehnquist: When... when you put it the way you just did, that we are... the school district is making her an atheist, you're... you're certainly overstating the case, I think.
Michael A. Newdow: --I'm not--
William H. Rehnquist: There's no indication that she is an atheist.
Michael A. Newdow: --I'm not saying either. I'm... I'm saying that she... that my right to inculcate my religious beliefs includes the right to know that government will not in the public schools influence her one way in... or the other. And government is coming in here every morning to start off the morning, say put your hand on your heart, pledge to that flag and incorporate in that Pledge of Allegiance that there exists this purely religious dogma that your father has told you doesn't exist, and government may not do that.
David H. Souter: What... what do you make of... of this argument? I will assume, and I... I do assume, that... that if you read the pledge carefully, the... the reference to under God means something more than a mere description of how somebody else once thought. We're pledging allegiance to the flag and to the republic. The republic is then described as being under God, and I think a fair reading of that would... would be I think that's the way the republic ought to be conceived, as under God. So I think... I think there's some affirmation there. I will grant you that. What do you make of the argument that in actual practice the... the... the affirmation in the midst of this civic exercise as a religious affirmation is... is so tepid, so diluted then so far, let's say, from a compulsory prayer that in fact it... it should be, in effect, beneath the constitutional radar. It's... it's sometimes, you know the phrase, the Rostow phrase, the ceremonial deism. What... what do you make of... of that argument, even... even assuming that, as I do, that there is some affirmation involved when the child says this as a technical matter?
Michael A. Newdow: I think that that whole concept goes completely against the ideals underlying the Establishment Clause. We saw in Minersville v. Gobitis and West Virginia v. Barnette something that most people don't consider to be religious at all to be of essential religious value to those Jehovah's Witnesses who objected. And for the Government to come in and say, we've decided for you this is inconsequential or unimportant is... is an arrogant pretension, said James Madison. He said in his memorial--
David H. Souter: Well, I think the argument is not that the Government is... is saying, we are defining this as inconsequential for you. I think the argument is that simply the way we live and think and work in schools and in civic society in which the pledge is made, that the... that whatever is distinctively religious as an affirmation is simply lost. It... it's not that the... that the Government is saying, you've got to pretend that it's lost. The argument is that it is lost, that the religious, as distinct from a civic content, is close to disappearing here.
Michael A. Newdow: --And again, I... I don't mean to go back, but it seems to me that is a view that you may choose to take and the majority of Americans may choose to take, but it doesn't... it's not the view I take, and when I see the flag and I think of pledging allegiance, I... it's like I'm getting slapped in the face every time, bam, you... you know, this is a nation under God, your religious belief system is wrong. And here, I want to be able to tell my child that I have a very valid religious belief system. Go to church with your mother, go see Buddhists, do anything you want, I love that... the idea that she's being exposed to other things, but I want my religious belief system to be given the same weight as everybody else's. And the Government comes in here and says, no, Newdow, your religious belief system is wrong and the mother's is right and anyone else who believes in God is right, and this Court--
Ruth Bader Ginsburg: If you had here in this courtroom and she stood up when the Justices entered and she heard the words, God save the United States and this honorable Court, wouldn't the injury that you're complaining about be exactly the same, so you would have equal standing on your account of things to challenge that as you do to challenge what the school district does here?
Michael A. Newdow: --I don't think the injury would be even close to the same. She's not being asked to stand up, place her hand on her heart, and say, I affirm this belief, and I think that can easily distinguish this case from all those other situations. Here she is being asked to stand and say that there exists a God. Government can't ever impose that--
Ruth Bader Ginsburg: If she's... if she's asked to repeat or to sing, as the Chief Justice suggested, God Bless America, then she is speaking those words.
Michael A. Newdow: --Again, if it were a situation where we said, let's only do nothing else in this classroom, all right, we'll say God bless America and let's just say those words or something, I think that would violate the Constitution as well. If it's just, let's sing one song a day and once a month we get God Bless America, no, that would be certainly fine. We don't want to be hostile to religion. But here we're not... it's not a question of being hostile to religion. It's... it's indoctrinating children and Congress said that was the purpose. This Court is supposed to give credence and--
Ruth Bader Ginsburg: Do we think of that, God Bless America, as religion? It's not exactly like a hymn that you'd sing in church?
Michael A. Newdow: --No, and again, if it were used for the purpose to say that there exists a God, then I think it would violate the Constitution. If it's merely a song and this is one of many songs, then it would be fine. But here there's nothing else in the Pledge of Allegiance, there's no other view here. There's one view being enunciated, that is that there exists a God, and government may not take a view. This Court has all... every Justice here--
Stephen G. Breyer: Well, we're... I don't know. I mean, that's the point where... I have no doubt that it offends you and I respect the fact that you're... you're right to be offended. I understand that. But the question is whether Congress, whether... whether the... whether the Government has the power to work that kind of offense. And on that, because you say, well, it doesn't have the right. Well, why doesn't it have the right? It isn't that divisive if, in fact, you have a very broad understanding of God. It's not a prayer, it's in a ceremonial context, and it has a long history of being evoked for civic purposes. Of course, some people will be offended, but those people who are offended can in fact ask the child, where they have custody, to be excused or not to say the words, under God. So it's not perfect, it's not perfect, but it serves a purpose of unification at the price of offending a small number of people like you. So tell me from ground one why... why the country cannot do that?
Michael A. Newdow: --Well, first of all, for 62 years this pledge did serve the purpose of unification and it did do it perfectly. It didn't include some religious dogma that separated out some... and I don't think there's anything in the Constitution that says what percentage of people get separated out. Additionally, again, we can use that example that I raised before with one nation under Jesus. That would also separate out just a few people relatively in our country. There's not that many more. It's about 86 percent to 93 percent, somewhere in that vicinity, so we're separating out another amount of people, but again, the principle is the same. We are separating out people. We don't need to. Again, the Pledge of Allegiance did absolutely fine and with... got us through two world wars, got us through the Depression, got us through everything without God, and Congress stuck God in there for that particular reason, and the idea that it's not divisive I think is somewhat, you know, shown to be questionable at least by what happened in the result of the Ninth Circuit's opinion. The country went berserk because people were so upset that God was going to be taken out of the Pledge of Allegiance.
William H. Rehnquist: Do we know... do we know what the vote was in Congress apropos of divisiveness to adopt the under God phrase?
Michael A. Newdow: In 1954?
William H. Rehnquist: Yes.
Michael A. Newdow: It was apparently unanimous. There was no objection. There's no count of the vote.
William H. Rehnquist: Well, that doesn't sound divisive.
Speaker: [Laughter]
Michael A. Newdow: It doesn't sound divisive if... that's only because no atheist can get elected to public office. The studies show that 48 percent of the population cannot get elected. 0 [Applause.]
William H. Rehnquist: The courtroom will be cleared if there's any more clapping. Proceed, Mr. Newdow.
Michael A. Newdow: The... there are right now in eight states in their constitutions provisions that say things like South Carolina's constitution, no person who denies the existence of a supreme being shall hold any office under this constitution. Among those eight states there's 1328, I believe the number of legislators, not one of which has tried to get that... those phrases out of their state constitutions, because they know, should they do that, they'll never get re-elected, because nobody likes somebody to stand up for atheists, and that's one of the key problems, and we perpetuate that every day when we say, okay class, including Newdow's daughter, stand up, put your hand on your heart and pledge, affirm that we are a nation under God.
Ruth Bader Ginsburg: You have a clear free exercise right to get at those laws, wouldn't you, that you recited that said atheists can't run for office, atheists can't do this or that? That... that would be plainly unconstitutional, would it not?
Michael A. Newdow: That would be, yes. Those clauses are clearly nullities at this time in view of Torcaso v. Watkins.
Ruth Bader Ginsburg: And is--
Michael A. Newdow: However, they still exist. And the fact that those clauses, I mean, we saw what happened to the... to... when the Confederate flag was over the statehouse in South Carolina, they had a big, you know, everyone got, you know, very upset and said, let's get that out. That was a flag that can mean anything to anyone. Could we imagine a clause in the South Carolina constitution that said no African-American shall hold any office under this constitution, no Jew shall hold any office under this constitution? That would be there for two seconds maybe. But no atheists? Hey, let it stick around, it's been there, in eight states right now today in 2004.
Ruth Bader Ginsburg: --Well, if anyone challenged that--
John Paul Stevens: --May I ask you the same question I asked just General Olson? Do you think that the words, under God, in the pledge, and I think of things like, in God we trust, on the dollar bill, which nobody really cares very much about anymore, but do you think the words, under God, in the Pledge of Allegiance have the same meaning today that they did to the country when the words were inserted in the... in the pledge?
Michael A. Newdow: I would merely note that 99 out of 99 Senators stopped what they were doing and went out on the front steps of the Capitol to say that they want under God there. The President of the United States in a press conference with Vladimir Putin decided the first thing he's going to talk about was this decision. It was on the front page of every newspaper. This is supposed to be one of the major cases of this Court's terms. I think clearly it has enormous significance to the American public and that's why this is important. That's why this case is so critical.
John Paul Stevens: And that's why you would not take the same position with regard to the words, in God we trust, on the dollar bill?
Michael A. Newdow: I... I think this Court can easily distinguish that situation from here, where we're asking children to stand up, being coerced in the setting, hold your hand over your heart and pledge your own personal affirmation to some religious entity. Government is not even supposed to be anywhere near this question. Government's supposed to stay out of the religion business, and here it came into it, it was completely unnecessary, and Congress said in 1954, in House Report 1693, the inclusion of God in the pledge, therefore... and they didn't use the phrase, under God, they said the entity God... the inclusion of God in the pledge, therefore, would further acknowledge the dependence of our people and our Government upon the moral directions of the creator and we'll note it wasn't a creator, it was the creator, the Christian creator and we know that because when they put the flag up the flagpole, they played Onward Christian Soldiers Marching as to War. I mean, this is... clearly we know what was going on here. It was to get religion in our government, and the outcry that came when the Ninth Circuit issued its opinion shows that people still want their religious beliefs in our government. And the Free Exercise Clause is fine, they can do anything they want in the public schools, they can go into class, they can do whatever they want, but the Free Exercise Clause has never meant that a majority may use the machinery of the state to practice its beliefs, and that's precisely what we have in this situation. Again, I would point out that this Court, every member of this Court has demanded neutrality. Seven members of this Court, six sitting today, have said that we need... that have authored their own opinions that say that we need neutrality, and here we have the quintessential religious question, does there exist a God? And government has come in, yes, there exists a God. That is not neutrality by any means.
Anthony M. Kennedy: What... what... is there any merit to the argument that there's a difference in a religious exercise and a pledge... in the pledge... or has that been your whole point here that there is no difference?
Michael A. Newdow: I think there is a difference when the pledge doesn't have religious dogma as part of the religious--
Anthony M. Kennedy: But when it doesn't.
Michael A. Newdow: --when it doesn't have a religious creed or religious doctrine inserted.
Anthony M. Kennedy: No, no, I mean this pledge.
Michael A. Newdow: This... this pledge--
Anthony M. Kennedy: You say this is the same as the prayer in Lee v. Weisman?
Michael A. Newdow: --No, not at all. I'm saying it's a religious exercise, and clearly the whole idea, the intent of Congress was--
Anthony M. Kennedy: You're saying both as a religious... are religious exercises?
Michael A. Newdow: --Well, I think religious exercise is a larger set, prayer is a subset. I would say again the President of the United States considers the pledge in that subset. Whether or not you do or I do is... is somewhat, I think irrelevant, because the question--
Anthony M. Kennedy: Well, now, it... it... let's suppose, I thought the case turned on whether this was a religious exercise.
Michael A. Newdow: --Correct.
Anthony M. Kennedy: Which... which clearly there was in Lee v. Weisman.
Michael A. Newdow: Correct.
Anthony M. Kennedy: Why... why is this a religious exercise, or... or is it?
Michael A. Newdow: I think it definitely is, and it is because the two words are, under God, and I can't see of anything that's not religious under God, and again, I would point out in the standing argument made by the Elk Grove Unified School District, they repeatedly reference the fact it's the whole issue here with the mother is because she directs the, quote, religious upbringing. There wasn't anything about--
Anthony M. Kennedy: Well, let... let's assume that in Lee v. Weisman it was 100 percent prayer, let's just assume that.
Michael A. Newdow: --Okay.
Anthony M. Kennedy: Is there... this is maybe only... you've probably figured out, 5 percent prayer under your... your view--
Michael A. Newdow: Well, I don't think--
Anthony M. Kennedy: --under your view.
Michael A. Newdow: --That... that's one of the issues that... that gets confusing. The question is, when you look at what it... the religious part, and then the question is, what are you going to define that as being encompassed in? In Lee v. Weisman, it was the prayer within the context of the graduation and I think it was like an hour and a half for the graduation and two minutes for the prayer. So here we have, I think, if you actually multiply and look at the ratio, the ratio of the two words, under God, to the Pledge of Allegiance is greater than the ratio of the time spent on prayer versus the graduation exercise in Lee v. Weisman. You can do that with anything. We have Allegheny County showing, you know, we... if you talk about the staircase and just being, you know, this individual thing, we could say, well, the staircase is this... this transportation mode just like here the pledge is this patriotic mode. But the question is, why did you stick the creche in the middle of this grand staircase? The question is here, why did you stick these two purely religious words, under God, in the middle of the Pledge of Allegiance? So I would say that it's clear here there is a purely religious purpose, we have purely religious effects, it fails the endorsement test, it fails the outsider test. Imagine you're this one child with a class full of theists and you... you're... you have this idea that you want to perhaps at least consider and you have everyone imposing their view on you, it fails every test this Court has ever come up with, and there's a principle here and I'm hoping the Court will uphold this principle so that we can finally go back and have every American want to stand up, face the flag, place their hand over their heart and pledge to one nation, indivisible, not divided by religion, with liberty and justice for all.
William H. Rehnquist: Thank you, Mr. Newdow. Mr. Cassidy, you have five minutes remaining.
Terence J. Cassidy: I would like to take this opportunity to respond to several points. First, under Lynch we know that acknowledgment of the role of religion in American society is not exercising religion, nor is it endorsing religion. Second, respondent has stated his daughter is being required to stand up and say the pledge. His daughter is not required to stand up and say the pledge. It is the parents' choice, the parent chooses whether the child recites the pledge. In this case, the mother has exercised her legal right under the state custody order and we have discussed that previously, but therefore, Mr.... respondent's recourse is to object to the mother's decision, to seek his recourse in state court for the mother's decision, because there is a lack of a causal relationship with respect to his not having a legally protectable right to assert what he seems to be asserting in this case, that it is his daughter who is affected by the pledge. Third, following Barnette, schools across the country, including the Elk Grove Unified School District, have developed a number of procedures to accommodate students who wish to opt out of the pledge exercise. They do so by consulting with the teachers and the principals, who are in the best position to know how to adopt that to the various class members. In particular, there may be several ways that a child could opt out and exercise the rights that were developed post-Barnette. Equally important to the opt-out procedure or the voluntary requirement is the fact that teachers now instruct the students about mutual respect, respect of other belief systems, of all persons' belief systems. Third, I would like to go back to the issue that was presented in this case, which was whether the school district policy violates the Establishment Clause. Respondent conceded at the Ninth Circuit Court of Appeals that the school district policy had a secular purpose. There's nothing in the record to show that the school district policy was adopted solely for religious purpose, nor is there anything in the record that shows there was any religious purpose in adopting the school district policy. Moreover, the Pledge of Allegiance in grammar schools, in public schools, is part of a teaching program, and that's what we're here about, to talk about the educational upbringing of a child, and it has to do with national unity and citizenship of our young students.
John Paul Stevens: May I ask you just one question? I hate to take your rebuttal time, but one of the amicus briefs filed in this case has this sentence in it.
John Paul Stevens: I'd like you to comment on. If the religious portion of the pledge is not intended as a serious affirmation of faith, then every day government asks millions of school children to take the name of the Lord in vain. Would you comment on that argument?
Terence J. Cassidy: I would disagree, because we feel that the use of the term, one nation under God, reflects a political philosophy, and the political philosophy of our country, as set forth in the Declaration of Independence, is one is... that ours is one of a limited government, and that is the philosophy that's now more enhanced, more reflected in the 1954 act. But back to our school district policy, which is what is being challenged in this case, I would point the Court to the joint appendix at page 149, which sets forth not only that the pledge is recited in grammar school, but also that the pledge is then... also can be recited in secondary schools, and likewise, that policy provides that school children are to look at all the different components of our history, speeches, historical documents, whether they be state constitutions, the Declaration of Independence, the Bill of Rights, and likewise, that's incorporated into the history and social sciences content standards for California, specifically at grade one level. Not only are the students learning the Pledge of Allegiance and singing songs such as My Country 'Tis of Thee, but likewise they're learning about the Declaration of Independence, so they are learning about our country's nationalism and civic unity at a very early stage. They don't say the Pledge of Allegiance and go home. Likewise, I would submit that the Pledge of--
William H. Rehnquist: Thank you, Mr. Cassidy. The case is submitted.
Speaker: The honorable court is now adjourned until Monday next at 10 o'clock.